     Case 1:18-cv-00470-RJJ-PJG ECF No. 10 filed 12/07/18 PageID.82 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



BETH M. VAN DYKE,

               Plaintiff,
                                                         CASE NO. 1:18-CV-470
v.
                                                         HON. ROBERT J. JONKER
GRAND RAPIDS COMMUNITY
COLLEGE, et al.,

            Defendants.
__________________________________/

                                        JUDGMENT

         In accordance with the Order Approving and Adopting Report and Recommendation,

Plaintiff Beth M. Van Dyke’s federal claims are DISMISSED under 28 U.S.C. § 1915(e)(2)(B).

Plaintiff’s state law claims are DISMISSED without prejudice. See 28 U.S.C. § 1367(c)(3).



Dated:      December 7, 2018               /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE
